Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 18, 2007, which, among other things, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant, a security officer, obtained authorization from his employer to take a two-week vacation from November 23, 2006 through December 7, 2006. He was to return to work on *1120December 11, 2006. On December 10, 2006, he called the employer’s dispatcher to advise that he would not be returning to work until December 18, 2006. He did not obtain the employer’s authorization to take this additional time and, when he failed to return as scheduled, the employer hired a replacement. The Unemployment Insurance Appeal Board ruled, among other things, that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause. Claimant appeals.
We affirm. “The failure to return to work following an authorized absence may disqualify a claimant from receiving unemployment insurance benefits” (Matter of Puchalski [Commissioner of Labor], 48 AD3d 868, 869 [2008] [citations omitted]; see Matter of Hill [Commissioner of Labor], 37 AD3d 931, 932 [2007], Iv denied 9 NY3d 807 [2007]; Matter of Maricle [Commissioner of Labor], 16 AD3d 739, 740 [2005]). It is undisputed that claimant did not return to work as scheduled following his approved vacation. Moreover, by not contacting his supervisor to confirm the approval of his request to take farther time off, claimant did not take reasonable steps to protect his employment (see Matter of Murphy [Commissioner of Labor], 264 ÁD2d 877, 878 [1999]). Accordingly, substantial evidence supports the Board’s finding that he voluntarily left his employment without good cause (see e.g. Matter of Rodriguez [Commissioner of Labor], 29 AD3d 1145 [2006]).
Mercure, J.R, Carpinello, Lahtinen, Malone Jr. and Stein, JJ., concur. Ordered that the decision is affirmed, without costs.